Citation Nr: 0603845	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for leukemia, claimed 
as due to exposure to Agent Orange, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 2004, the Board determined that the appellant had 
submitted a timely appeal of the RO's March 2002 denial of 
entitlement to service connection for leukemia, claimed as 
due to exposure to Agent Orange, for accrued benefits 
purposes.  The Board also remanded the claims for further 
development.  The case is once more before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  At the time of his death in January 2002, the veteran had 
a claim pending for service connection for chronic 
myelogenous leukemia; the appellant filed her claim for 
accrued benefits within one year of his death.

2.  The veteran's death certificate lists the cause of death 
as acute renal failure, due to, or as a consequence of, 
chronic myelogenous leukemia.

3.  Chronic myelogenous leukemia was not present in service, 
is not presumptively related to service, and is not shown to 
be etiologically related to service.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.312 (2005).

2.  Chronic myelogenous leukemia was not incurred in or 
aggravated by service, and is not presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for the cause of the veteran's death

The appellant contends that the veteran's exposure to Agent 
Orange during his service in the Republic of Vietnam caused 
him to develop leukemia, which, in turn, caused his death.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  The service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b) (2005).  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, aided or lent 
assistance to producing death.  38 C.F.R. § 3.312(c) (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Also, 38 U.S.C.A. §§ 1101, 1110, and 1112 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from 
service, such diseases shall be presumed to have been 
incurred in service.  The list of such diseases includes 
leukemia.  See 38 C.F.R. § 3.309(a) (2005).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975 is entitled to a presumption of service 
connection for certain enumerated diseases manifested as 
specified.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

38 U.S.C.A. § 1116(a)(2) (West 2002) and 38 C.F.R. § 3.309(e) 
(2005) address specific diseases associated with exposure to 
herbicide agents.  Basically, if a veteran was exposed to an 
herbicide agent during active service and he is diagnosed 
with chloracne, Type II diabetes (also known as Type II 
diabetes mellitus or adult- onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, Non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
or soft-tissue sarcoma within the required time period after 
discharge, then the presumptive service connection 
requirements of 38 C.F.R. § 3.307(a)(6) are deemed to have 
been met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The 
diseases listed at § 3.309(e) must have become manifest to a 
degree of 10 percent or more at any time after service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2005).

Applicable law provides that a veteran is presumed to have 
been exposed to Agent Orange if he served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2005).  See also 38 C.F.R. § 
3.313 (2005). The veteran served in Vietnam within the 
relevant time period (February 24, 1968 to March 16, 1969 - 
see NAVMC 118 form, Sea and Air Travel - Embarkation Slips).  
Therefore, herbicide exposure is to be presumed unless there 
is affirmative evidence to the contrary.  The record to date 
presents no such evidence.  Thus, the veteran is presumed to 
have had herbicide exposure in Vietnam.  Service connection 
on a presumptive basis is not warranted, however, because 
although the veteran is presumed to have been exposed to an 
herbicide, chronic myelogenous leukemia is not the type of 
leukemia specified in 38 C.F.R. § 3.309(e) (2005).

Notwithstanding the above, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude the establishment of service connection with proof 
of actual direct causation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Accordingly, the Board will also 
evaluate the claim under the provisions governing direct 
service connection, 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.303.


After review of the evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran died in January 2002 at the age of 
59, approximately 32 years after his discharge from active 
duty.  As indicated in the death certificate, the immediate 
cause of death was acute renal failure, which was due to, or 
a consequence of, chronic myelogenous leukemia.  There was an 
interval of one day between the onset of acute renal failure 
and death; there was a three year interval between the onset 
of chronic myelogenous leukemia and death.

The veteran's service medical records do not show that the 
veteran developed acute renal failure or chronic myelogenous 
leukemia during service.  The Board also finds that there is 
no competent evidence showing that either acute renal failure 
or chronic myelogenous leukemia became manifest to a 
compensable degree within one year following discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  In fact, the 
medical evidence of record does not establish a diagnosis of 
chronic myelogenous leukemia prior to 1998, which corresponds 
to the three year interval between onset and death noted on 
the death certificate.  Furthermore, there is no competent 
medical evidence indicating that the veteran's chronic 
myelogenous leukemia is etiologically related to events 
incurred during active military service.  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.

II.	Service connection for leukemia, claimed as due to 
exposure to Agent Orange, for accrued benefits purposes

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence of record at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
be paid to certain survivors, including the veteran's 
surviving spouse, upon the veteran's death.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  An application 
for accrued benefits must be filed within one year after the 
date of a veteran's death.  Id.


Evidence of record at the date of death, for the purposes of 
evaluating accrued benefits claims, means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (West 2002); Hayes v. Brown, 4 Vet. App. 353 
(1993).

The veteran filed a claim for service connection for chronic 
myelogenous leukemia in October 2001 and died in January 2002 
while the claim was still pending.  Although the veteran's 
claim terminated with his death, VA regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim for service connection filed by the 
veteran, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1296 (Fed. Cir. 1998).  The veteran's widow 
filed a claim for accrued benefits in February 2002, within 
one year of her husband's death.  As noted above, a prior 
Board decision determined that this appeal was timely.  See 
December 2004 Board decision.  Thus, the veteran's widow is 
entitled to be considered for accrued benefits as a surviving 
spouse based upon service-connected chronic myelogenous 
leukemia if the evidence warrants entitlement thereto, either 
on a direct or presumptive basis.

As noted previously, although the veteran served in the 
Republic of Vietnam during the period specified by statute 
and is, therefore, presumed to have been exposed to an 
herbicide agent such as Agent Orange, presumptive service 
connection is not warranted for the type of leukemia he 
suffered.  Direct service connection is also denied because 
the evidence of record at the time of the veteran's death 
fails to demonstrate that chronic myelogenous leukemia 
occurred in service, was manifested to a compensable degree 
within one year after discharge, or is etiologically related 
to events incurred during active military service.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

The Board finds that the preponderance of the evidence is 
against the appellant's accrued benefits claim.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III. 	Duties to Notify and to Assist the Claimant

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

In December 2004, the Board remanded the case to the RO for 
compliance with the VCAA.  Pursuant to the remand, the RO 
sent appellant a letter in December 2004, which satisfied the 
duty to notify in the following manner. As for the first, 
second, and third elements, the December 2004 letter advised 
the appellant what the evidence must show to establish that 
the veteran's death is service connected; that the RO would 
assist her by providing a medical examination or getting a 
medical opinion, if necessary, and obtaining VA medical 
records; that further assistance - obtaining other pertinent 
medical or non-medical evidence - would be provided if the 
appellant provided sufficient information about these records 
to enable it to do so; and that the appellant ultimately 
bears the responsibility for substantiating her claim.  The 
Board acknowledges that the December 2004 letter did not 
outline what the evidence must show for the appellant to 
establish service connection for leukemia, claimed as due to 
Agent Orange exposure, for purposes of accrued benefits.  VA 
had, however, provided appellant with the pertinent law in 
the August 2004 Statement of the Case (SOC), which was issued 
prior to the Board's remand decision.  Moreover, claims for 
accrued benefits are based on existing ratings or decisions, 
or based on evidence of record at the date of death; thus, 
the information supplied to the veteran in November 2001, in 
connection with his existing claim, as well as the 
information supplied to the appellant in the Statement of the 
Case and the December 2004 letter, was sufficient to meet the 
Section 5103(a) notice requirements in this instance.

As for the fourth element, the December 2004 letter 
explicitly informed the appellant to send to VA any evidence 
in her possession that pertains to her claim.  This language 
is substantially similar to language of the "fourth element."  
Second, SOCs dated April 2003 and August 2004, as well as the 
August 2005 Supplemental SOC (SSOC), contained the text of 38 
C.F.R. § 3.159, which includes the provision from which the 
"fourth element" is derived.  Thus, throughout the appeal 
period, the appellant was notified of this element numerous 
times, and she provided VA with additional evidence as 
requested.  Under the circumstances, the Board is satisfied 
that the appellant has been adequately informed of this 
element.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of documents.  The law basically 
requires that a valid VCAA notice include the key elements 
outlined above; it does not mandate a single letter that 
accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the appellant, and any technical failure 
to send a single, complete notice to her was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) has also been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's private medical records and 
appellant's written statements, and associated them with the 
claims folder.  Again, the appellant had notice of the status 
of her claim and submitted more information before the case 
was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that she is satisfied with the 
development in her claim.  Thus, further development is 
unlikely to add more relevant evidence or information.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for chronic myelogenous 
leukemia, claimed as due to exposure to Agent Orange, for 
accrued benefit purposes, is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


